Citation Nr: 0708829	
Decision Date: 03/26/07    Archive Date: 04/09/07

DOCKET NO.  06-00 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to special monthly pension by reason of being 
housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
October 1943.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Regional 
Office (RO) that denied the veteran's claim for special 
monthly pension by reason of being housebound.


FINDINGS OF FACT

1.  The veteran's main disabilities include major depressive 
disorder; cardiac arrhythmia; peripheral vascular disease; 
degenerative arthritis; and bilateral cataracts.

2.  The veteran does not have a single disability rated as 
100 percent disabling and he is not housebound in fact.


CONCLUSION OF LAW

The criteria for an award of special monthly pension benefits 
at the housebound rate have not been met.  38 U.S.C.A. 
§§1502(c), 1521(e) (West 2002); 38 C.F.R. § 3.351(d) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.  

In this case, in a November 2004 letter, the RO provided 
notice to the veteran regarding what information and evidence 
must be submitted by him, what information and evidence will 
be obtained by VA, and the need for the veteran to advise VA 
of or submit any further evidence that pertains to the claim.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes VA and 
private medical records.

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  
There is no indication that there is additional evidence to 
obtain, there is no additional notice that should be 
provided, and there has been a complete review of all the 
evidence without prejudice to the appellant.  As such, there 
is no indication that there is any prejudice to the appellant 
by the order of the events in this case.  See Pelegrini, 
supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error 
in the sequence of events or content of the notice is not 
shown to have any effect on the case or to cause injury to 
the claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; Mayfield v. Nicholson, 20 Vet. App. 537 
(2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).



Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file, which includes: his multiple contentions, and 
private and VA medical records.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the appellant or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
each claim and what the evidence in the claims file shows, or 
fails to show, with respect to each claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).

Regulations provide that a special monthly pension shall be 
awarded where a veteran currently has a single disability 
ratable at 100 percent and he meets one of the following 
criteria: (1) the veteran has additional disability or 
disabilities ratable at 60 percent for more, separate and 
distinct from the permanent disability rated as 100 percent 
disabling and involving different anatomical segments or 
bodily system; (2) the veteran is "permanently housebound" 
by reason of his disability or disabilities.  This 
requirement is met when the claimant is substantially 
confined to his home or immediate premises (or ward or 
critical area, if institutionalized), by reason of 
disabilities which are reasonably certain to remain 
throughout the veteran's lifetime.  38 U.S.C.A. §§ 1502 (c), 
1521(e); 38 C.F.R. § 3.351(d).

The evidence supporting the veteran's claim includes the 
medical records and the veteran's statements.  The record 
establishes that the veteran's primary disabilities include 
major depressive disorder; cardiac arrhythmia; peripheral 
vascular disease; degenerative arthritis; and bilateral 
cataracts, for which he underwent surgery.  The Board notes 
that the veteran has asserted, and this is supported by the 
clinical record, that he is less active than previously.  It 
is significant to point out that following the VA examination 
in January 2005, the examiner acknowledged that the veteran's 
peripheral vascular disease and degenerative arthritis 
resulted in a limitation in the extent of his daily 
activities, and that this was progressive.  It was stated 
that, although he could ambulate independently, the distance 
was less than what he could perform six to eight months 
earlier.  When he was seen in a VA outpatient treatment 
clinic in March 2005, it was reported that the veteran was 
having more medical problems and other difficulties due to 
aging.  The assessment was major depressive disorder, 
recurrent, mild.  

The evidence against the veteran's claim includes the private 
and VA medical evidence of record.  Initially, the Board 
observes that following the January 2005 VA aid and 
attendance examination, it was concluded that the veteran's 
cardiac arrhythmia did not render him housebound.  A similar 
conclusion was made regarding the symptoms in his legs.  It 
must also be noted that the veteran's private physician 
concluded in February 2005 that the veteran is able to walk 
unaided, and to sit up.  He also reported that the veteran 
was not confined to his bed and could leave his home without 
assistance.  It was noted that the veteran drove himself to 
the appointment, and that he does his own grocery shopping.  
The medical evidence conclusively establishes that the 
veteran is not confined to his home or immediate premises.

There is also no objective evidence that the veteran has a 
single disability evaluated as 100 percent disabling and an 
additional disability rated as 60 percent disabling.  In this 
regard, VA treatment records noted a heart ejection fraction 
of 55 percent in February 2005, and treatment records noted 
his major depression was mild.  Private records noted the 
veteran with mild bilateral arterial occlusion in the lower 
extremities that was not significantly flow obstructing.  

The only evidence supporting the veteran's claim consists 
essentially of his statements concerning the severity and 
impact of his disabilities.  In contrast, the medical 
findings demonstrate that the veteran is not housebound.  The 
medical findings are of greater probative value than the 
veteran's statements.  Since the veteran is not a medical 
expert, he is not competent to express an authoritative 
opinion regarding either his medical condition or any 
questions regarding medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

It is clear from the medical evidence of record that the 
veteran is not confined to his house or his immediate 
premises.  Accordingly, the preponderance of the evidence 
does not establish that the veteran is virtually housebound 
as a result of his disabilities.  Accordingly, the Board 
concludes that special monthly pension by reason of being 
housebound is not warranted.


ORDER

Special monthly pension by reason of being housebound is 
denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


